DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021 and 05/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 
Status of Claims
This Office action is in reply to the election by applicant on 02/12/2021.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Claim Objections
Claim 8  is  objected to for using the terms “iForest, SCiForest, and iNNE model", and claim 11 is  objected to for using the term “Xgboost model" without first defining the term(s) in the claim. If these terms were more clearly set forth as to what they are, then said terms could be used in the subsequent claims which would then overcome the present objection.
Claim 6 appears to have a typographical mistake. The claim term "plurality transactions" should probably be "plurality of transactions". 
Appropriate correction is required.
       

Drawing Objection
 New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG.'s 1 and 2 of the drawings are illegible and do not comply with line uniformity, density definition requirement and the use of shading standards put forth in 37 CFR 1.84 (l) and (m): 
(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The Examiner further notes that due the grayscale conversion process inherent in the Office's electronic application filing system, elements of FIG.'s 1 and 2 are rendered partially illegible which interferes with providing a clear disclosure of the invention to the public.
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1, 14, 15, and 17 (and all claims dependent thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The above said claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). 
In the present applicant, the claim terms “unsupervised anomaly detection algorithm" and "supervised classification algorithm" (expressly set forth in part in claims 1, 6, 7, 12, but, based on the claim techniques employed herein, these terms are also included in independent claim 17, and also in all dependent claims) are not supported in the specification as to how applicant is "unsupervising" / "supervising" in order to show possession of the invention at the time of filing.    Examiner has reviewed pages  9 - 10 of the Specification but could not ascertain "how". While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goals of an “unsupervised anomaly detection algorithm" and a "supervised classification algorithm".  Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed generic computer to perform the claimed function, then a rejection under 35 U.S.C. 112, first 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14, 15, and 17 (and all claims dependent thereon) are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
wherein the weight of each of the edges interconnecting two or more of the nodes is at least based in part on a number of the transactions between the user profiles associated with the interconnected nodes
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the 
wherein the weight of each of the edges interconnecting two or more of the nodes is at least based in part on a number of the transactions between the user profiles associated with the interconnected nodes.
It is indefinite at least as to whether the number of transactions refers to transactions for a particular account (node) or to transactions, generally (of a plurality of nodes), which are not tied to any particular user / account. For the purposes of compact prosecution the examiner interprets these terms to include that said weights are tied to the number of transactions generally. 

Claim 15  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
A computer system
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly 
It is indefinite at least as to whether the said "computer system" is software or hardware. For the purposes of compact prosecution the examiner interprets the term to include either software, or hardware, or a combination of both. 

Claim 16  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
Use of the computer-implemented method according to claim 1 for fraud detection. 
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject 
Use of the computer-implemented method according to claim 1 for fraud detection. 
It is indefinite at least as to whether there are additional steps beyond claim 1 that are required for fraud detection. For the purposes of compact prosecution the examiner interprets the term to not include additional steps beyond claim 1.

Claim 1 (see part d), claim 14 (see line 2), and claim 15 (see line 1) (and all claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above said claims recite the limitation "a suspect user".   There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “a suspect user" is referring to "a suspect user" in claim 1, line 2.  A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "suspect user" uses the term "a suspect user" (or "an" if the object starts with a vowel). The second and subsequent references to "suspect user" should then have "the" immediately preceding "suspect user". For the purposes of examination the a suspect user" set forth in claim 1, line 2. 

Claim 9 is provisionally rejected because it may include the potential trademark/trade name ORCA. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a non-isolation based anomaly detection algorithm. That said, if ORCA is in fact a trademark /trade name, then the said identification/description is indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 14 is directed to a computer program product (composition), independent claim 15 is directed to a system, and independent claim 17 is directed to a method (a broader version of claim 1), all of which are statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category). Notwithstanding the pure signal  rejection per 35 USC 101 of claim 14 detailed in the next section, the present Alice type 35 USC 101 analysis assumes for the purposes of compact prosecution that claim 14 is in the category (as above) of a computer program product (i.e., a composition). 
Independent method claim 1 (14, 15, 17) recites:
receiving a plurality of user profiles, each of the user profiles associated with a user and comprising a plurality of transactions associated with the user, each of the transactions comprising a plurality of transaction attributes; calculating an anomaly score for each of the received user profiles by means of an anomaly detection algorithm which is trained based on one or more of the transaction attributes of the transactions of the plurality of user profiles, wherein the trained anomaly detection algorithm is at least one of an unsupervised anomaly detection algorithm or a supervised classification algorithm; determining a community structure for the received plurality of user profiles based at least in part on the transactions of the user profiles, wherein the determined community structure comprises a plurality of nodes interconnected via weighted edges, wherein each of the nodes is associated with one of the user profiles and the calculated anomaly score for said user profile, wherein the weight of each of the edges interconnecting two or more of the nodes is at least based in part on a number of the transactions between the user profiles associated with the interconnected nodes; calculating a network anomaly score for a user profile associated with a suspect user, wherein said user profile associated with the suspect user is part of the received plurality user profiles, wherein the network anomaly score for said user profile associated with the suspect user is based at least in part on the anomaly score calculated for one or more of the user profiles associated with the nodes in the determined community structure which are interconnected via the edge to the node of said user profile associated with the suspect user and the weight of each respective interconnecting edge; calculating a potential for anomalous activity by the suspect user by combining the calculated anomaly score and the network anomaly score of the user profile associated to said suspect user.  
Several dependent claims further refine the abstract idea of claim 1 (14, 15, 17):
associating a weighting factor to the calculated scores prior to combining the scores to calculate the potential for anomalous activity by the suspect user.  (claim 2); the scores are weighted by multiplying them by each respective weighting factor. (claim 3); wherein the weighting factors are determined using a regression analysis method using validated anomalous activity cases. (claim 4);   wherein the regression analysis method at least comprises a logistic regression analysis, and wherein the validated anomalous activity cases are validated fraud cases. (claim 5); wherein the trained anomaly detection algorithm comprises at least an unsupervised anomaly detection algorithm, wherein said unsupervised algorithm is trained based on one or more transaction attributes of a plurality transactions comprised by a plurality of user profiles in the received plurality of user profiles. (claim 6); wherein the trained anomaly detection algorithm comprises at least an unsupervised anomaly detection algorithm, wherein said unsupervised anomaly detection algorithm is at least one or more of an isolation-based anomaly detection algorithm or a non-isolation-based anomaly detection algorithm.  (claim 7); wherein said isolation-based anomaly detection algorithm is at least one or more of an iForest, SCiForest or iNNE model. (claim 8); wherein said non-isolation-based anomaly detection algorithm is at least one or more of an ORCA, local outlier factor or autoencoder model.  (claim 9); wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised algorithm is trained based on one or more transaction attributes of a plurality of transactions comprised by a plurality of user profiles in a training data set, wherein said training data set comprises a plurality of labels indicative of whether the training-related user profiles adhere to a predefined anomaly- relating criterion, wherein said predefined anomaly-relating criterion is fraud- related. (claim 10);  wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised classification algorithm is one or more of a gradient boosting, random forest, support vector or Xgboost model. (claim 11);  wherein the trained anomaly detection algorithm comprises a supervised anomaly detection algorithm and an unsupervised anomaly detection algorithm. (claim 12); wherein the plurality of transaction attributes comprise one or more transaction attributes that include a merchant type, transaction amount, transaction location or transaction time.  (claim 13);  use of the method according to claim 1 for fraud detection. (claim 16);  wherein the suspect user is determined as potentially anomalous when the calculated potential for fraudulent activity exceeds the anomaly threshold value. (claim 18); wherein the suspect user comprises a plurality of users associated with user profiles that are part of the plurality of user profiles. (claim 19); providing validation data for each determined potentially anomalous suspect user, the validation data comprising a label indicative of whether a potentially anomalous suspect user was found anomalous; calculating a success rate on the computer based at least in part on the provided validation data; and retraining the trained anomaly detection algorithm if said success rate is lower than a success rate threshold value. (claim 20). 
The claim(s) thus recite the abstract idea of:
Reviewing user(s) transaction data for potential instances of anomalous conduct
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The computer-implemented method, computer program product, and computer system additional limitations of the claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including the computer-implemented method, computer program product, and computer system additional limitations) or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Examiner notes that, as to claim 20, the present Alice type 35 USC 101 rejection might be withdrawn if it were made clear in the claims that its so called "trained anomaly detection algorithm" were limited to an "unsupervised anomaly detection algorithm".

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Claim 14   is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (i.e, a computer program product).  

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such computer program product / computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the 

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 6 and 10 - 19 are rejected pursuant to 35 USC 103 as being unpatentable over Ramasubramanian (US20160210631A1) in view of Zizzamia  (US20140058763A1).

Regarding claims 1, 14, 15, and 17 (Note that independent method claim 1 is read on by independent method claim 17, and that the several additional limitations of claim 17 are set forth immediately below).
Ramasubramanian discloses:
(claim 17's additional limitations) obtaining the calculated potential for anomalous activity by the suspect user; and determining whether the suspect user is potentially anomalous by comparing the calculated potential for anomalous activity by the suspect user to an anomaly threshold value. 
a) receiving a plurality of user profiles, each of the user profiles associated with a user and comprising a plurality of transactions associated with the user, each of the transactions comprising a plurality of transaction attributes; Examiner throughout this document will employ Broadest Reasonable Interpretation (BRI) of claim terms. That said, a "profile" includes in its meaning any user data used in any way to describe, characterize, portray, depict, and/or detail any user in any way .   .   .   .   ("The analysis may ascertain relationships between the users involved in one or more of the related sub-transactions, related transactions, and sub-transactions of the suspected transaction to identify group involvement in the suspected transaction. Thereafter, one or more of the accuracy score and the impact score associated with the suspected transaction may be revised based on at least one of the determined patterns and the ascertained relationships.", [034]) and ("Structured data may include, but is not limited to, physical access records, network access and security logs, application transaction data, application logs, HR profile records, etc.", [043]);
b) calculating an anomaly score for each of the received user profiles by means of an anomaly detection algorithm which is trained based on one or more of the transaction attributes of the transactions of the plurality of user profiles, ("receive a suspected transaction for investigation, classify the suspected transaction into one or more groups of fraudulent activity; select, based on the classification, a set of investigation rules for investigating the suspected transaction; determine, based on data selection rules, the data associated with the suspected transaction; ascertain an accuracy score and an impact score score and the impact score exceeding a pre-defined threshold.", [005]) and ("the transaction may be compared with previous or historical records of the transaction to identify any deviations that may indicate an anomalous or suspected transaction.", [023]), user profile data may be reviewed and scored as appropriate so as to rate a user transaction as having a potential for fraud. 
c) determining a community structure for the received plurality of user profiles based at least in part on the transactions of the user profiles, wherein the determined community structure comprises a plurality of nodes interconnected via weighted edges, Under BRI, examiner interprets "nodes" to be synonymous with accounts, and "edges
wherein said user profile associated with the suspect user is part of the received plurality user profiles, As above, a "profile" includes in its meaning any user data used in any way to describe, characterize, portray, depict, and/or detail any user in any way .   .   .   .   ("The analysis may ascertain relationships between the users involved in one or more of the related sub-transactions, related transactions, and sub-transactions of the suspected transaction to identify group involvement in the suspected transaction. Thereafter, one or more of the accuracy score and the impact score associated with the suspected transaction may be revised based on at least one of the determined patterns and the ascertained relationships.", [034]) and ("Structured data may include, but is not limited to, physical access records, network access and security logs, application transaction data, application logs, HR profile records, etc.", [043]), the system may receive a plurality of user profiles;
wherein the network anomaly score for said user profile associated with the suspect user is based at least in part on the anomaly score calculated for one or more of the user profiles associated with the nodes in the determined community structure which are interconnected via the edge to the node of said user profile associated with the suspect user and the weight of each respective interconnecting edge; and 
e) calculating a potential for anomalous activity by the suspect user by combining the calculated anomaly score and the network anomaly score of the user profile associated to said suspect user.  ("the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]).
Ramasubramanian does not expressly disclose, but Zizzamia  teaches:
wherein the trained anomaly detection algorithm is at least one of an unsupervised anomaly detection algorithm or a supervised classification algorithm; ("Unlike supervised models, unsupervised predictive models are not trained on specific target variables. Rather, unsupervised models are often multivariate and constructed to represent a larger system simultaneously. These types of models can then be combined with business knowledge and claims handling and investigation expertise to identify fraudulent cases (both of the type previously known and previously unknown). Examples of unsupervised models include cluster analysis and association rules.", [016]) and ("Generally speaking, it is an object of the present invention to provide processes and systems that leverage advanced unsupervised statistical analytics techniques to detect fraud,", [018]) and ("As described above in connection with the auto BI example, claims can be clustered using unsupervised clustering methods to identify natural homogeneous pockets with higher than average fraud propensity. In this case, due to the business case for UI, the following five different clustering experiments 
wherein each of the nodes is associated with one of the user profiles and the calculated anomaly score for said user profile, .   .   .    Examiner again utilizes BRI to interpret this limitation to include the meaning that a transaction is associated with a user's profile  .   .   .   ("To generate clusters or association rules, data relating to a sample set of claims or transactions may be obtained, and a set of variables used to discover patterns in the data that indicate a normal profile. New claims may be filtered, and not normal claims analyzed further. Alternatively, patterns for both a normal profile and an anomalous profile may be discovered, and a new claim filtered by the normal filter. If the claim is “not normal” it may be further filtered to detect potential fraud.", [ABSTRACT])  and ("The present invention generally relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,", [003]);
wherein the weight of each of the edges interconnecting two or more of the nodes is at least based in part on a number of the transactions between the user profiles associated with the interconnected nodes; Note above the 35 USC 112(b) rejection and the attendant interpretation of this claim which includes that said weights are tied to the number of transactions generally.         ("When a new case is presented, the model provides a prediction based on the past data by weighting the predictive variables. Examples include linear regression, 
d) calculating a network anomaly score for a user profile associated with a suspect user, ("To generate clusters or association rules, data relating to a sample set of claims or transactions may be obtained, and a set of variables used to discover patterns in the data that indicate a normal profile. New claims may be filtered, and not normal claims analyzed further. Alternatively, patterns for both a normal profile and an anomalous profile may be discovered, and a new claim filtered by the normal filter. If the claim is “not normal” it may be further filtered to detect potential fraud.", [ABSTRACT])  and ("The present invention generally relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,", [003]) and ("The raw text can be used to derive a “suspicion score” for the adjuster.", [099]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.

Regarding claim  2:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the method further comprises a step of associating a weighting factor to the calculated anomaly score and the network anomaly score, wherein the anomaly score and the network anomaly score are weighted prior to combining the scores to calculate the potential for anomalous activity by the suspect user.     As per BRI as above mentioned, the so called "anomaly score" and the "network anomaly score" may be weighted and equate to accuracy score and impact score .   .   .   ("The scoring model generator 124 may assign a default weight to each of the parameters while calculating the accuracy score and the impact score.", [035]).


Regarding claim  3:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 2: 
Ramasubramanian further teaches: 
wherein the anomaly score and the network anomaly score are weighted by multiplying the anomaly score and the network anomaly score by each respective weighting factor.  ("The edge weights are calculated and collusive groups are determined based on the involvement in primary level fraud by the two employees and the nature of the relationship. For example, if employee 302 and employee 308 are in a reporting relationship in the organization such that employee 302 reports to employee 308 or vice versa and they are both involved in a primary level fraud, then the edge weights between employee 302 and employee 308 may be high to indicate possible collusion between the two employees. Thus, various weights may be pre-assigned to the different organizational relationships and accordingly aggregate level anomalies may be detected. As a further example, employee 304 and employee 310 may share a peer relationship (common role). In such a case, a weight slightly lower than that assigned between employee 302 and employee 308 may be assigned. The weights indicate the probability of collusion between the employees. Similarly, somewhat lower weights", [049]).



Regarding claim  4:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 2: 
Ramasubramanian further teaches: 
wherein the weighting factors are determined using a regression analysis method using validated anomalous activity cases.  ("These statistical methods include, but are not limited to, averages, mean, moving average, trend analysis, regression analysis, time series analysis etc.", [029]).
Regarding claim  5:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 4: 
Zizzamia  further teaches: 
wherein the regression analysis method at least comprises a logistic regression analysis, and wherein the validated anomalous activity cases are validated fraud cases.  ("As with continuous variables, other methods of imputation, such as, for example, logistic regression or MI should be used in the absence of a single proxy estimator and when the number is missing values is more than the acceptable threshold.", [0347]) and ("and since it is aligned with one of the hypotheses around soft fraud, it is a plausible split. It can be seen that claims with low predicted cost were referred more to the SIU, which validates the soft fraud hypothesis.", [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.
Regarding claim  6:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Zizzamia  further teaches: 
wherein the trained anomaly detection algorithm comprises at least an unsupervised anomaly detection algorithm, wherein said unsupervised algorithm is trained based on one or more transaction attributes of a plurality transactions comprised by a plurality of user profiles in the received plurality of user profiles.  ("There are two basic categories of predictive models for detecting fraud, each of which works in a different manner: supervised models and unsupervised models.", [013]) and ("Generally speaking, it is an object of the present invention to provide processes and systems that leverage advanced unsupervised statistical analytics techniques to detect fraud,", [018]) and ("By way of an additional example, the following describes a process for creating an ensemble of unsupervised techniques for fraud detection in UI claims. This involves combining multiple unsupervised and supervised detection methods for use in scoring claims for the purpose of mitigating unemployment insurance fraud.", [0166]) and ("Another type of unsupervised analytical method, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.
Regarding claim  10:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised algorithm is trained based on one or more transaction attributes of a plurality of transactions comprised by a plurality of user profiles in a training data set, wherein said training data set comprises a plurality of labels indicative of whether the training-related user profiles adhere to a predefined anomaly- relating criterion, wherein said predefined anomaly-relating criterion is fraud- related.  ("A variety of supervised Machine Learning models such as, but not limited to, Decision Trees, Bayesian Networks such as Naïve Bayes Classifiers, Neural networks, Support Vector Machines, etc. may be used to learn from the feedback. The feedback module 130 determines the machine learning model with the greatest predictive accuracy for that particular primary level/aggregate level algorithm.", [038])  and see [ABSTRACT]).
Regarding claim  11:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised classification algorithm is one or more of a gradient boosting, random forest, support vector or Xgboost model.  ("Learning models such as, but not limited to, Decision Trees, Bayesian Networks such as Naïve Bayes Classifiers, Neural networks, Support Vector Machines, etc. may be used to learn from the feedback.", [038]).
Regarding claim  12:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Zizzamia  further teaches: 
wherein the trained anomaly detection algorithm comprises a supervised anomaly detection algorithm and an unsupervised anomaly detection algorithm.  ("The decision tree is a supervised technique, and a target variable is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.
Regarding claim  13:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the plurality of transaction attributes comprise one or more transaction attributes that include a merchant type, transaction amount, transaction location or transaction time.  ("For example, a collusion network analysis may be used if anomalous behavior is not restricted to one individual but several individuals related to one other, a third party collusion analysis may be 
Regarding claim  16:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
Use of the computer-implemented method according to claim 1 for fraud detection. ("An organizational fraud detection (OFD) system and method for flagging one or more transactions as a potential fraudulent activity, in an organization is disclosed. The OFD system comprises: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, cause the processor to: receive a suspected transaction for investigation, classify the suspected transaction into one or more groups of fraudulent activity; select, based on the classification, a set of investigation rules for investigating the suspected transaction; determine, based on data selection rules, the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected 
Regarding claim  18:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 17: 
Ramasubramanian further teaches: 
wherein the suspect user is determined as potentially anomalous when the calculated potential for fraudulent activity exceeds the anomaly threshold value.  ("The data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]).
Regarding claim  19:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 17: 
Ramasubramanian further teaches: 
wherein the suspect user comprises a plurality of users associated with user profiles that are part of the plurality of user profiles.  Examiner throughout this document has employed Broadest Reasonable Interpretation (BRI) of claim terms. That said, a "profile" as above includes in its meaning any user data used in any way to describe, characterize, portray, depict, and/or detail any user in any way .   .   .   .   ("The analysis may ascertain relationships between the users involved in one or more of the related sub-transactions, related transactions, and sub-transactions of the suspected transaction to identify group involvement in the suspected transaction. Thereafter, one or more of the accuracy score and the impact score associated with the suspected transaction may be revised based on at least one of the determined patterns and the ascertained relationships.", [034]) and ("Structured data may include, but is not limited to, physical access records, network access and security logs, application transaction data, application logs, HR profile records, etc.", [043]);

Claims 7 - 9  are rejected pursuant to 35 USC 103 as being unpatentable over Ramasubramanian (US20160210631A1) in view of Zizzamia  (US20140058763A1), and in further view of Takahashi   (US10601852B2). 

Regarding claim  7:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 1: 
That combination does not expressly disclose, but Takahashi teaches: 
wherein the trained anomaly detection algorithm comprises at least an unsupervised anomaly detection algorithm, wherein said unsupervised anomaly detection algorithm is at least one or more of an isolation-based anomaly detection algorithm or a non-isolation-based anomaly detection algorithm. ("and for each third region that includes a number of data elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian and Zizzamia  to incorporate the teachings of Takahashi because the combination would be more efficient if it were to expressly utilize isolation based anomaly detection algorithms as done in Takahashi. ("Accordingly , the present inventors conceived using an dividing an M - dimensional region in M - dimensional space ; anomaly detection algorithm called Isolation Forest or iFor FIG . 11B is a diagram for describing an example of est ( see NPL 1 ) where data required to be stored is smaller training data distributed in M - dimensional space , after addi than LOF and the calculation amount is less , as a techniquetion of a noise element ; 40 for anomaly detection on an in - vehicle network", [col. 4: 36 - 40]) of Takahashi.
Regarding claim  8:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 7: 
That combination does not expressly disclose, but Takahashi teaches: 
wherein said isolation-based anomaly detection algorithm is at least one or more of an iForest, SCiForest or iNNE model. ("and for each third region that includes a number of data elements that is less than a first threshold value T, adds 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian and Zizzamia  to incorporate the teachings of Takahashi because the combination would be more efficient if it were to expressly utilize isolation based anomaly detection algorithms as done in Takahashi. ("Accordingly , the present inventors conceived using an dividing an M - dimensional region in M - dimensional space ; anomaly detection algorithm called Isolation Forest or iFor FIG . 11B is a diagram for describing an example of est ( see NPL 1 ) where data required to be stored is smaller training data distributed in M - dimensional space , after addi than LOF and the calculation amount is less , as a techniquetion of a noise element ; 40 for anomaly detection on an in - vehicle network", [col. 4: 36 - 40]) of Takahashi.
Regarding claim  9:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 7: 
That combination does not expressly disclose, but Takahashi teaches: 
wherein said non-isolation-based anomaly detection algorithm is at least one or more of an ORCA, local outlier factor or autoencoder model.  ("Such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian and Zizzamia  to incorporate the teachings of Takahashi because the combination would be more efficient if it were to expressly utilize isolation based anomaly detection algorithms as done in Takahashi. ("Accordingly , the present inventors conceived using an dividing an M - dimensional region in M - dimensional space ; anomaly detection algorithm called Isolation Forest or iFor FIG . 11B is a diagram for describing an example of est ( see NPL 1 ) where data required to be stored is smaller training data distributed in M - dimensional space , after addi than LOF and the calculation amount is less , as a techniquetion of a noise element ; 40 for anomaly detection on an in - vehicle network", [col. 4: 36 - 40]) of Takahashi.

Claim 20 is rejected pursuant to 35 USC 103 as being unpatentable over Ramasubramanian (US20160210631A1) in view of Zizzamia  (US20140058763A1) and in further view of  Kitajima  (US8423491B2) -

Regarding claim  20:
The combination of Ramasubramanian and Zizzamia  disclose the limitations of claim 19: 
Kitajima teaches: 
providing validation data to the computer system for each determined potentially anomalous suspect user, the validation data comprising a label indicative of whether a potentially anomalous suspect user was found anomalous; calculating a success rate on the computer based at least in part on the provided validation data; and retraining the trained anomaly detection algorithm if said success rate is lower than a success rate threshold value.  ("In the equation of B(F), the product of fraud success rates on the edges in the collection F is simply calculated. Whether the fraud is detected on each edge of the information operating action greatly depends on various situations of the respective operations, and thus is assumed to be independent of each other.", [col. 6: 7 - 12]) and ("A specific calculation example of indexes is shown in FIG. 2B, for cases in which a fraud is challenged only in one offive information operating actions shown in FIG.2A. That is, FIG. 2B shows fraud patterns #1 to #5. FIG. 2B shows calculation examples of whether an object has been achieved, a Success rate (B) of the fraud pattern, the all pass rate (T), and the fraud detection rate (D) in cases in which frauds are committed in information operating actions of duplication (Submission) (astructure designer, input information creation(astructure designer, duplication (Submission)(a) structure designer, structural calculation(astructure designer,", [col. 6: 14 - 24]).  and ("A specific calculation example of indexes is shown in FIG. 2B, for cases in which a fraud is challenged only in one office information operating actions shown in FIG.2A. That is, FIG. 2B shows fraud patterns #1 to #5. FIG. 2B shows calculation examples of whether an object has been achieved, a Success rate (B) of the fraud pattern, the all pass rate (T), and the fraud detection rate (D) in cases in which frauds are committed in information operating actions of duplication (Submission)", [col. 6: 51 - 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian and Zizzamia  to incorporate the teachings of Kitajima because the combination would be more efficient if it were to expressly utilize the various success rates of its algorithms for detecting fraud, and thus could adjust them accordingly as done in Kitajima. ("To enhance the reliability of the application procedure, a technique of quantitatively evaluating the reliability of the application procedure to support finding of problems or 40 devising an improvement plan is effective. However, although a technique of analyzing the processes in terms of efficiency or reduction of costs is typically known, there is no technique of analyzing the processes in terms of reliability.", [col. 1: 38 - 45]).

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Steier (US20050222929A1) - Financial data including general ledger activity and underlying journal entries are examined to determine whether risks of material misstatement due to fraudulent financial reporting can be identified. The financial data is analyzed statistically and modeled over time, comparing actual data values with predicted data values to identify anomalies in the financial data. The 
Kolhatkar (US20130018796A1) - Electronic payment card money laundering detection includes receiving real-time payment card transaction data from ingress channels and an egress channels of at least one payment card system through a first API; generating transactional profiles for each of at least payment cards, the ingress channel, the egress channels, and funding sources of the payment cards; in response to receiving transaction data for a current payment card transaction, evaluating the transaction data using a predictive algorithm that compares the transaction data to the transactional profiles to calculate a probabilistic money laundering score for the current transaction; evaluating the probabilistic money laundering score and current transaction data based on a set of rules to generate 
Adjaoute (US20150046216A1) - A real-time fraud prevention system enables merchants and commercial organizations on-line to assess and protect themselves from high-risk users. A centralized database is configured to build and store dossiers of user devices and behaviors collected from subscriber websites in real-time. Real, low-risk users have webpage click navigation behaviors that are assumed to be very different than those of fraudsters. Individual user devices are distinguished from others by hundreds of points of user-device configuration data each independently maintains. A client agent provokes user devices to volunteer configuration data when a user visits respective webpages at independent websites. A collection of comprehensive dossiers of user devices is organized by their identifying information, and used calculating a fraud score in real-time. Each corresponding website is thereby assisted in deciding whether to allow a proposed transaction to be concluded with the particular user and their device.
Novick (US20190220863A1) - Method, device, and system of detecting a mule bank account, or a bank account used for terror funding or money laundering. A method includes: monitoring interactions of a user with a computing device during online access with a banking account; and based on the monitoring, determining that the online banking account is utilized as a mule bank account to illegally receive and transfer money. The method takes into account one or more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/MATTHEW COBB/            Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698